ACCEPTED
                                                                               14-15-00005-CV
                                                                    FOURTH COURT OF APPEALS
                                                                         SAN ANTONIO, TEXAS
                                                                          1/14/2015 1:22:50 PM
                                                                                 KEITH HOTTLE
                                                                                        CLERK

                           04-15-00005-CV

      ___________________________________________________
                                                      FILED IN
                                             4th COURT OF APPEALS
                                              SAN ANTONIO, TEXAS
                                             01/14/2015 1:22:50 PM
                  IN THE COURT OF APPEALS        KEITH E. HOTTLE
              FOURTH SUPREME JUDICIAL DISTRICT        Clerk
                     SAN ANTONIO, TEXAS
      ___________________________________________________

    IN RE ESTATE OF JACK HIROMI IKENAGA, SR., DECEASED

                  SANDRA IKENAGA, Appellant
     ____________________________________________________

               On Appeal from Cause No2011-PC-4330
                        Probate Court No. 1
                       Bexar County, Texas
     _____________________________________________________

                   APPEARANCE OF COUNSEL

TO THE HONORABLE JUDGE OF SAID COURT:

     Now comes DAVID L. MCLANE and hereby files this appearance as

attorney of record for SANDRA IKENAGA, Appellant.            Appellant,

SANDRA IKENAGA, retained DAVID L. MCLANE, and he consents to

DAVID L. MCLANE's appearance as attorney of record in this cause.

                             Respectfully submitted,


                             MCLANE LAW FIRM
                             1924 N. Main Ave.
                             San Antonio, Texas 78212
                             (210) 736-9966


                                                                        1
                                (210) 547-7932 fax
                                State Bar No. 00795517
                                ATTORNEY FOR APPELLANT
                                dlmclanelaw@yahoo.com



                                By:_________________________________
                                        DAVID L. MCLANE
                                        State Bar No. 00795517
                                        Attorney for Sandra Ikenaga




                      CERTIFICATE OF SERVICE

      This is to certify that on JANUARY 14, 2015, a true and correct copy

of the above and foregoing document was served on each party and attorney

of record, by hand delivery and electronic service.




                                       DAVID L. MCLANE




                                                                         2